Citation Nr: 1012744	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-10 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for the 
service-connected appendectomy scar.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1979 to 
November 1979 and from November 1990 to May 1991.  The 
Veteran also has eleven years and one day of inactive duty.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2008 rating 
decision. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 specifically 
provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d).  

The Veteran contends he should be awarded a compensable 
rating for the appendectomy scar.  In a June 2008 statement, 
he asserted that he had pain in the surgical area.  He has 
not been afforded a VA examination.  

VA is required to conduct an accurate and descriptive 
medical examination based on the complete medical record.  
38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA's duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one").  

The Board finds that a VA examination to obtain medical 
evidence as to the nature and severity of the scar is 
warranted.  

The RO should take appropriate steps to contact the Veteran 
by letter and request that he provide sufficient 
information, and if necessary authorization, to enable the 
RO to obtain any pertinent treatment records showing 
treatment of the appendectomy scar.   

The RO should make an attempt to obtain any treatment 
records identified by the Veteran.  The Veteran also should 
be informed that he may submit evidence to support his 
claim.  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate 
action to contact the Veteran and ask 
him to identify all VA and non-VA 
medical treatment of the appendectomy 
scar.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained, and incorporate them into the 
Veteran's claims file.  The letter 
should invite the Veteran to submit any 
pertinent medical evidence in support of 
his claims to VA.   

2.  The RO then should schedule the 
Veteran for a VA examination to 
determine the nature and severity f the 
appendectomy scar.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report the length 
and width of the scars in inches or 
centimeters.  The examiner should report 
whether the scar is associated with 
underlying soft tissue damage, causes 
limited motion, is unstable (a frequent 
loss of covering of the skin over the 
scar), is painful on examination, or 
causes limitation of function of the 
affected part.  The examiner should 
provide a complete rationale for any 
opinion provided.  

3.  Following completion of all 
indicated development, the RO should 
readjudicate the issue remaining on 
appeal in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and any designated 
representative and they should be 
afforded a reasonable opportunity to 
respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


